       Case 2:21-mj-00283-EJY Document 19 Filed 07/26/21 Page 1 of 3



 1   DANIEL F. LIPPMANN, ESQ.
     Nevada Bar No. 11636
 2
     LIPP LAW LLC
 3   2580 Sorrel Street
     Las Vegas, Nevada 89146
 4   (702) 745-4700
     Daniel@lipplaw.vegas
 5   Attorney for Defendant
 6
                                 UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF NEVADA
 8
                                                     )
 9   UNITED STATES OF AMERICA,                       )
                                                     ) CASE NO: 2:21-mj-00283-EJY
10                  Plaintiff,                       )
                                                     )     STIPULATION TO CONTINUE
11                                                   )       PRELIMINARY HEARING
     JONATHAN RISSE-SANTOS,                          )             (Third Request)
12                                                   )
                    Defendant.                       )
13                                                   )
                                                     )
14                                                   )
15
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
16
     Acting United States Attorney, and Bianca R. Pucci, Assistant United States Attorney, counsel
17
     for the United States of America, and Daniel F. Lippmann, Esq., counsel for Defendant,
18
     JONATHAN RISSE-SANTOS, that the preliminary hearing presently scheduled for August 13,
19
     2021, be vacated and continued to a time convenient to the Court but no sooner than 60 days.
20
            This Stipulation is entered into for the following reasons:
21
        1. Counsels for the United States and Mr. Risse-Santos are in active negotiations and require
22
            more time to present and consider offers of resolution.
23
        2. To aid in these negotiations, counsel for Mr. Risse-Santos, has recently procured the
24
            services of a psychiatrist to prepare an evaluation. The psychiatrist will need additional
25
            time to review the discovery and conduct a proper interview with Mr. Risse-Santos and
26
            ultimately prepare a report.
27
28

                                                   Page 1
       Case 2:21-mj-00283-EJY Document 19 Filed 07/26/21 Page 2 of 3



 1
        3. Daniel F. Lippmann will not have sufficient and adequate time to effectively and
 2
            thoroughly prepare for preliminary hearing and present an appropriate defense in the
 3
            above-captioned matter on the date currently set for preliminary hearing.
 4
        4. Mr. Risse-Santos is in custody and does not object to the continuance.
 5
        5. Furthermore, denial of this request for continuance could result in a miscarriage of justice.
 6
        6. The parties agree to the continuance.
 7
        7. This is the third request for a continuance.
 8
            The additional time requested by this stipulation is excludable in computing the time
 9
     within which the defendant must be indicted and the trial herein must commence pursuant to the
10
     Speedy Trial Act, 18 U.S.C. §§ 3161(b) and 3161(h)(7)(A), considering the factors under 18
11
     U.S.C. § 3161(h)(7)(B)(i) and (iv).
12
13          DATED this 22nd day of July, 2021
14
15
16   s/Bianca R. Pucci                                            s/Daniel F. Lippmann
     BIANCA R. PUCCI, ESQ.                                        DANIEL F. LIPPMANN, ESQ.
17   Assistant United States Attorney                             Nevada Bar No. 11636
                                                                  Attorney for Defendant
18
19
20
21
22
23
24
25
26
27
28

                                                   Page 2
       Case 2:21-mj-00283-EJY Document 19 Filed 07/26/21 Page 3 of 3



 1
                                 UNITED STATES DISTRICT COURT
 2
                                       DISTRICT OF NEVADA
 3
 4                                                 )
     UNITED STATES OF AMERICA,                     )
 5                                                 ) CASE NO: 2:21-mj-00283-EJY
                    Plaintiff,                     )
 6                                                 )                ORDER
                                                   )
 7   JONATHAN RISSE-SANTOS,                        )
                                                   )
 8                  Defendant.                     )
                                                   )
 9                                                 )
                                                    )
10
11          Based on the Stipulation of counsel, good cause appearing therefore:
12          IT IS HEREBY ORDERED that the Preliminary Hearing currently scheduled on August
13   13, 2021, be vacated and continued to October 22, 2021 at the hour of 10:00 a.m., in Courtroom
14   3D.
15          DATED this 26th day of July, 2021.
16
17
                                         _______________________________________
18                                       Elayna J. Youchah
19                                       U.S. Magistrate Judge

20
21
22
23
24
25
26
27
28

                                                 Page 3
